UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number811-08359 The Westport Funds (Exact name of Registrant as specified in charter) 253 Riverside Avenue Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 593-7878 Date of fiscal year end: 12/31 Date of reporting period: 9/30/10 FORM N-Q Item 1.Schedules of Investments. THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCKS — 97.8% Shares Market Value Aircraft Maintenance & Services — 0.7% AAR Corp.(a) $ Business Products & Services — 8.6% Arbitron, Inc. CACI International, Inc.(a) JDA Software Group, Inc.(a) Parametric Technology Corp.(a) Synopsys, Inc.(a) Capital Goods — 4.1% Baldor Electric Company Communications Equipment & Services — 0.9% General Communication, Inc. - Class A(a) Consumer Products & Services — 17.5% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Del Monte Foods Company Orient-Express Hotels Ltd. - Class A(a) Ruby Tuesday, Inc.(a) Saks, Inc.(a) Talbots, Inc.(a) Engineering & Consulting — 1.2% KBR, Inc. Health Care Products & Services — 11.0% Psychiatric Solutions, Inc.(a) Universal Health Services, Inc. - Class B Industrial Services — 13.0% DeVry, Inc. ITT Educational Services, Inc.(a) THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) September 30, 2010 (Unaudited) COMMON STOCKS — 97.8% (Continued) Shares Market Value Industrial Specialty Products — 19.1% Charles River Laboratories International, Inc.(a) $ EMS Technologies, Inc.(a) FEI Company(a) IPG Photonics Corp.(a) Precision Castparts Corp. QLogic Corp.(a) Rogers Corp.(a) Insurance — 7.8% Arthur J. Gallagher & Company Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 1.5% Kinetic Concepts, Inc.(a) Oil & Gas Producers — 6.7% Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Publishing — 3.0% John Wiley & Sons, Inc. Security Products & Services — 2.7% Checkpoint Systems, Inc.(a) TOTAL COMMON STOCKS (Cost $471,583,476) $ THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) September 30, 2010 (Unaudited) MONEY MARKETS — 2.1% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $16,589,660) $ TOTAL INVESTMENT SECURITIES — 99.9% (Cost $488,173,136) $ OTHER ASSETS AND LIABILITIES — 0.1% NET ASSETS — 100.0% $ (a) Non-income producing security. See Notes to Schedules of Investments. THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCKS — 94.4% Shares Market Value Banks & Thrifts — 2.7% Cullen/Frost Bankers, Inc. $ State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 0.7% Interpublic Group of Companies, Inc.(a) Business Products & Services — 15.6% CA, Inc. CACI International, Inc.(a) Diebold, Inc. Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Capital Goods — 2.3% Baldor Electric Company Chemicals — 10.4% Air Products and Chemicals, Inc. FMC Corp. Praxair, Inc. Consumer Products & Services — 9.8% American Eagle Outfitters, Inc. Del Monte Foods Company Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Engineering & Consulting — 1.4% Chicago Bridge & Iron Company N.V.(a) Health Care Products & Services — 5.4% CVS/Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) September 30, 2010 (Unaudited) COMMON STOCKS — 94.4% (Continued) Shares Market Value Industrial Services — 3.0% Republic Services, Inc. $ Industrial Specialty Products — 16.0% Amphenol Corp. Charles River Laboratories International, Inc.(a) FEI Company(a) International Rectifier Corp.(a) Pall Corp. Precision Castparts Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance — 2.9% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 8.0% Abbott Laboratories Beckman Coulter, Inc. Kinetic Concepts, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 12.0% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Transportation — 1.9% FedEx Corp. Utilities — 2.3% Entergy Corp. TOTAL COMMON STOCKS (Cost $241,375,917) $ THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) September 30, 2010 (Unaudited) MONEY MARKETS — 5.5% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $16,977,345) $ TOTAL INVESTMENT SECURITIES — 99.9%
